III113th CONGRESS2d SessionS. RES. 350IN THE SENATE OF THE UNITED STATESMr. Booker (for himself and Mr. Menendez) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating February 14, 2014, as National Solidarity Day for Compassionate Patient Care.Whereas National Solidarity Day for Compassionate
			 Patient Care promotes national awareness of the importance of
			 compassionate and
			 respectful relationships between health care professionals and their
			 patients
			 as reflected in attitudes that are sensitive to the values, autonomy, and
			 cultural and ethnic backgrounds of patients and their families;Whereas on February 14 of each year, medical professionals and students stand in solidarity to
			 support
			 compassion in health care as expressed by Dr. Randall Friese, triage
			 physician
			 at the University of Arizona Medical Center, who stated that the most
			 important
			 treatment he provided to Congresswoman Gabrielle Giffords after she was
			 shot
			 on January 8, 2011, was to hold her hand and reassure her that she was in
			 the
			 hospital and would be cared for;Whereas physicians, nurses, and all other health care
			 professionals are charged with practicing medicine as both an art and a
			 science;Whereas an awareness of the importance of
			 compassion in health care encourages health care professionals to be
			 mindful of
			 the need to treat the patient rather than the disease;Whereas scientific research reveals that when health
			 care professionals practice humanistically and demonstrate the qualities
			 of
			 integrity, compassion, altruism, respect, empathy, and service,
			 their patients have better medical outcomes; andWhereas February 14th would be an appropriate day to
			 designate as National Solidarity Day for Compassionate Patient Care and
			 for health care students and professionals to celebrate by performing
			 humanistic acts of
			 compassion and kindness toward patients, families of patients, and health
			 care
			 colleagues: Now, therefore, be itThat the Senate—(1)designates
			 February 14, 2014, as National Solidarity Day for Compassionate Patient
			 Care;(2)recognizes the
			 importance and value of a respectful relationship between health care
			 professionals and their patients as a means of promoting better health
			 outcomes; and(3)encourages all
			 health care professionals to be mindful of the important roles in medicine
			 of humanism and compassion, as well as technical expertise.